ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                           In re Christopher P., 2012 IL App (4th) 100902




Appellate Court              In re: CHRISTOPHER P., a Minor, THE PEOPLE OF THE STATE OF
Caption                      ILLINOIS, Petitioner-Appellee, v. CHRISTOPHER P., Respondent-
                             Appellant.



District & No.               Fourth District
                             Docket No. 4-10-0902


Argued                       August 7, 2012
Filed                        September 12, 2012


Held                         Respondent minor was entitled to presentencing credit for the time he
(Note: This syllabus         spent in his county’s “treatment program” for juveniles, since the
constitutes no part of       program constituted “custody” for sentencing credit purposes.
the opinion of the court
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under               Appeal from the Circuit Court of Adams County, No. 09-JD-16; the Hon.
Review                       John C. Wooleyhan, Judge, presiding.



Judgment                     Affirmed in part and reversed in part; cause remanded with directions.
Counsel on                 Michael J. Pelletier, Karen Munoz, and Jacqueline L. Bullard (argued),
Appeal                     all of State Appellate Defender’s Office, of Springfield, for appellant.

                           Jonathan H. Barnard, State’s Attorney, of Quincy (Patrick Delfino,
                           Robert J. Biderman, and Anastacia R. Brooks (argued), all of State’s
                           Attorneys Appellate Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE POPE delivered the judgment of the court, with opinion.
                           Justices Steigmann and Knecht concurred in the judgment and opinion.




                                            OPINION

¶1           In April 2009, the Adams County circuit court adjudicated respondent, Christopher P.
        (born April 7, 1994), a delinquent minor pursuant to the Juvenile Court Act of 1987 (Juvenile
        Act) (705 ILCS 405/1-1 to 7-1 (West 2008)) on the grounds he committed the offense of
        theft of property not exceeding $300 in value, a Class A misdemeanor (720 ILCS 5/16-
        1(a)(1)(A), (b)(1) (West 2008)). In May 2009, the court sentenced respondent to a year’s
        probation with conditions including successful completion of the Adams County Juvenile
        Detention Center treatment program (Treatment Program). After his release from the
        Treatment Program, the court revoked respondent’s probation twice. In September 2009, the
        trial court revoked respondent’s probation a third time and resentenced him to the
        Department of Juvenile Justice (Department). The court denied respondent’s request for
        presentencing credit for time spent in the Treatment Program from May 18, 2009, to
        September 11, 2009, a total of 117 days.
¶2           Respondent appeals, arguing the trial court erred when it denied sentencing credit for
        time spent in the Treatment Program. Specifically, respondent argues (1) the Treatment
        Program qualifies as “custody” for sentencing credit purposes; (2) the distinctions from
        Adams County Juvenile Detention Center (Detention Center) residents–namely (a)
        assignment to a “treatment coordinator,” (b) “privileges” of chores, (c) supervised outings,
        and (d) home visits–do not affect Treatment Program residents’ custody status; (3) the
        Juvenile Act requires they be awarded credit for time spent in custody; and (4) the Treatment
        Program is unauthorized “detention” beyond the 30-day limit in the Juvenile Act (705 ILCS
        405/5-710(1)(a)(v) (West 2008)).
¶3           The State responds (1) respondent’s appeal is moot; (2) respondent is attempting to
        appeal his underlying probation order; (3) respondent is not entitled to sentencing credit
        because the court’s September 2010 order was a “temporary” commitment to the
        Department; and (4) respondent does not show the Treatment Program was not a “county
        juvenile impact incarceration program” (55 ILCS 5/3-6039(f) (West 2008)).

                                                 -2-
¶4       We agree respondent is entitled to sentencing credit for time spent in the Treatment
     Program as it is “custody” within the meaning of section 5-8-7(b) of the Unified Code of
     Corrections (Unified Code) (730 ILCS 5/5-8-7(b) (West 2008) (now 730 ILCS 5/5-4.5-
     100(b) (West 2010) (eff. July 1, 2009))); and we reverse and remand with directions to
     accord him sentence credit for time served in the Treatment Program. We conclude we are
     without jurisdiction to reach respondent’s contention that time served in the Treatment
     Program is unauthorized “detention.” We affirm in part, reverse in part, and remand with
     directions.

¶5                                     I. BACKGROUND
¶6       On March 25, 2009, the State filed a petition for adjudication for wardship of respondent
     pursuant to section 5-105 of the Juvenile Act (705 ILCS 405/5-105 (West 2008)) on the
     grounds he committed theft (720 ILCS 5/16-1(a)(1)(A) (West 2008)) on November 24, 2008.
     Respondent had been under informal supervision but the petition was filed based on his lack
     of progress. In April 2009, respondent admitted the allegations contained in the March 2009
     delinquency petition. According to the factual basis, respondent took a coat that did not
     belong to him from another student’s locker at Quincy Junior High School. The school dean
     observed respondent wearing the coat and respondent admitted he took the coat from another
     student’s locker. In May 2009, the trial court held the first sentencing hearing. A social
     investigation report (SIR) pursuant to section 5-701 of the Juvenile Act (705 ILCS 405/5-701
     (West 2008)) was introduced. The court placed respondent on one year’s probation and
     ordered him to complete the Treatment Program and serve 30 days’ home confinement and
     30 days (stayed) in the Detention Center. The court ordered respondent to complete the
     Treatment Program under section 5-715(2)(e) of the Juvenile Act, which permits the court
     to order a minor “as a condition of probation *** [to] attend or reside in a facility established
     for the instruction or residence of persons on probation” (705 ILCS 405/5-715(2)(e) (West
     2008)).
¶7       Respondent participated in the Treatment Program for 117 days from May 18, 2009, to
     September 11, 2009. According to the record, while in the Treatment Program, respondent
     received room confinement on at least nine occasions. One such confinement was for 24
     hours. Additionally, respondent completed at least two home visits while in the Treatment
     Program, but the record is unclear as to the length and whether there were subsequent visits.
¶8       After respondent’s release from the Treatment Program, the State filed supplemental
     petitions alleging probation violations. In November 2009, the State filed a first supplemental
     petition; and in December 2009, by agreement of the parties, the trial court ordered
     respondent to complete substance-abuse treatment at the Gateway Foundation (Gateway) in
     Springfield, Illinois. In April 2010, the State filed a second supplemental petition, alleging
     respondent violated his probation by running away from Gateway on April 6, 2010. In May
     2010, the trial court extended respondent’s probation until November 2010 and ordered 30
     days’ home confinement.
¶9       In August 2010, the State filed a third supplemental petition, alleging respondent violated
     his probation by committing criminal trespass to property (720 ILCS 5/21-3(a)(2) (West


                                               -3-
       2010)). Respondent admitted violating probation. In September 2010, the trial court held a
       third sentencing hearing. The trial court sentenced respondent to the Department, explaining
       this was “for evaluation purposes for him to complete a psychiatric and psychological
       examination” and that he would “be temporarily committed to the [Department] for a period
       of about 90 days to allow that evaluation to be completed.” The court ordered respondent be
       returned to the court on December 14, 2010. The court credited respondent for time served
       in custody at the Detention Center as follows: March 25, 2009, to May 12, 2009; December
       1, 2009, to December 28, 2009; April 8, 2010, to May 4, 2010; and August 4, 2010, to
       September 13, 2010.
¶ 10       In October 2010, respondent’s counsel filed a motion to reconsider, asserting he was
       entitled to an additional 7 days’ credit for time served in the Detention Center from
       September 13, 2010, to September 22, 2010, and 117 days’ credit for time served in the
       Treatment Program from May 18, 2009, to September 11, 2009. At the November 2010
       hearing on the motion, respondent’s counsel argued the Treatment Program was “custody”
       for sentencing credit purposes and respondent was entitled to 117 days’ credit for time spent
       in the Treatment Program. Counsel argued “regardless of the designation, any treatment
       center time is time spent in custody.”
¶ 11       Based on evidence presented at the motion to reconsider hearing and previously in
       respondent’s case, the Treatment Program is summarized as follows. The Treatment Program
       is a “90-day behavior modification program” designed “towards helping [residents] avoid
       future trouble with the law.” Probation officers identify Treatment Program residents’
       individual needs through a Youth Assessment and Screening Instrument (YASI). The
       probation officer discusses the resident’s YASI with the resident’s Treatment Program
       treatment coordinator. Treatment coordinators are also Adams County detention officers and
       do not have special training or credentials for their Treatment Program duty. Treatment
       coordinators are assigned to residents on a rotating basis to the next resident ordered to
       complete the Treatment Program. The Treatment Program programming includes physical
       recreation and classes. The Treatment Program curriculum materials consist of computer
       programs, pamphlets, and other materials selected by the treatment coordinator. Treatment
       Program residents do not have required activities in addition to those of Detention Center
       residents.
¶ 12       Treatment Program residents are given a target release date, but they may remain in the
       Treatment Program longer than 90 days if the resident fails to make adequate progress.
       Treatment Program residents are assessed on a scale of different graded levels from, at least,
       “A” to “D” with “A” being the highest level. Residents earn points for day-to-day activities
       and complying with expectations. Treatment Program residents on A and B levels may be
       permitted to perform chores such as cooking, dish washing, and unloading a truck. Residents
       who have completed at least six to eight weeks in the program and are on Level B are
       allowed to participate in a supervised outing (supervised by a treatment coordinator and
       another Detention Center staff member). Treatment Program residents who, after at least two
       months, are on Level B are also allowed a home visit. Home visits are to “reintegrate the
       youth into the family home.” A first home visit may last 6 to 8 hours with successive home
       visits lasting up to 24 to 48 hours. Residents on home visits are required to follow Detention

                                                -4-
       Center rules and regulations. When a resident returns from a home visit, he is subject to a
       strip search, pat-down search, and urinalysis testing. During the strip search, the juvenile
       stands in the nude, raises his arms, and spreads his legs to ensure nothing is tucked
       underneath his genitals. Detention Center residents are not permitted home visits.
¶ 13       Treatment Program residents have the option of community-based mental-health services
       or a therapist employed by the Detention Center. This therapist is available to other residents
       who do not have another counselor. Christopher received counseling from the Detention
       Center therapist.
¶ 14       The Treatment Program is housed in the Adams County juvenile detention center.
       Detention Center residents are juveniles detained awaiting trial or sentencing on a
       delinquency petition or sentenced to a period of detention. Treatment Program residents are
       subject to the same housing conditions as Detention Center residents and are not segregated
       from them. Residents’ rooms are locked and consist of a concrete slab with a mat, a pillow,
       and a combined sink and toilet. Treatment Program residents attend the same school as and
       dine together with Detention Center residents. Treatment Program residents wear the same
       navy blue uniform as the other residents. All residents participate in the same recreational
       areas as one another. The outdoor area is either walled or fenced and the fence is 50 to 75
       feet high and curves in toward the recreational area. Treatment Program minors are not
       permitted to walk through any door at the Detention Center without permission. The
       Detention Center is a locked facility, and Treatment Program residents are not freely
       permitted to leave the Detention Center.
¶ 15       The trial court denied respondent’s motion to award credit for 117 days spent in the
       Treatment Program, May 18, 2009, to September 11, 2009. The court explained its reasoning
       as follows:
               “It is clear under the law that time that a minor is in a treatment program is not
           considered time that he is [‘]detained[’] as that term is defined by the statute. If that were
           so, then a minor could never be placed in any treatment program such as the one at the
           detention center for a period longer than 30 days in order to comply with the statute. I
           don’t believe that’s the law in the State of Illinois. So time in the treatment program is
           actually a part of a condition in this case of an order of probation that the minor was
           under at that time. It was not detention time; it was part of his order of probation.”
       The court awarded respondent additional credit for time in the Detention Center from
       September 13 to September 22, 2010.
¶ 16       On November 12, 2010, respondent filed a notice of appeal with the trial court. After the
       notice of appeal was filed, on December 13, 2010, the trial court vacated respondent’s
       commitment to the Department and extended probation for 90 days to March 14, 2011.

¶ 17                                      II. ANALYSIS
¶ 18                                       A. Mootness
¶ 19      We first consider the State’s mootness argument. “An issue on appeal becomes moot
       where events occurring after the filing of the appeal render it ‘impossible for the reviewing


                                                  -5-
       court to grant effectual relief to the complaining party.’ ” In re Christopher K., 217 Ill. 2d
348, 358-59, 841 N.E.2d 945, 952 (2005) (quoting People v. Roberson, 212 Ill. 2d 430, 435,
       819 N.E.2d 761, 764 (2004)). As respondent solely challenges his sentencing credit and has
       completed his Department sentence, this appeal is moot. Generally, this court will not resolve
       a moot question before it solely to establish precedent or govern future litigation. In re
       Commitment of Hernandez, 239 Ill. 2d 195, 201, 940 N.E.2d 1082, 1086 (2010). This court
       will address a moot question only if one of the exceptions to the mootness doctrine applies.
       Id. at 201-02, 940 N.E.2d at 1086.
¶ 20       Respondent maintains the public-interest exception applies. The public-interest exception
       requires (1) the existence of a question of public importance; (2) the desirability of an
       authoritative determination for the purpose of guiding public officers in the performance of
       their duties; and (3) the likelihood that the question will recur. In re J.T., 221 Ill. 2d 338, 350,
       851 N.E.2d 1, 8 (2006). These criteria must be clearly satisfied. Id. The public-interest
       exception considers potential recurrences to any person, not only the complaining party.
       Holly v. Montes, 231 Ill. 2d 153, 158, 896 N.E.2d 267, 271 (2008).
¶ 21       In our case, the first element is satisfied as respondent’s appeal involves a question of
       available sentencing credit, undeniably presenting a question of public importance (see J.T.,
221 Ill. 2d at 350-51, 851 N.E.2d at 8; In re B.L.S., 202 Ill. 2d 510, 519, 782 N.E.2d 217, 223
       (2002) (an incarcerated juvenile’s liberty is restrained just as effectively as that of an adult
       offender)). The third element is also satisfied because this issue is likely to recur for other
       juveniles if Adams County public officials believe the Treatment Program does not qualify
       for sentencing credit.
¶ 22       The second element, desirability of an authoritative determination, is contested by the
       State. Respondent asserts the issue of whether the Juvenile Act requires sentencing credit for
       a program like the Treatment Program is a matter of first impression and has not been
       addressed in a reported Illinois case. As such, he states Adams County public officials “are
       in need of critical, timely guidance on the limits” of juvenile incarceration. The State
       disputes respondent’s claim “about the necessity of [an] authoritative resolution for ‘a matter
       of first impression’ ” because there is no conflicting appellate authority on this issue.
¶ 23       The State made a substantially similar argument about the requirement of conflicting
       precedent in In re Shelby R., 2012 IL App (4th) 110191. Again we find the State’s treatment
       of Hernandez, 239 Ill. 2d 195, 940 N.E.2d 1082, and Christopher K., 217 Ill. 2d 348, 841
N.E.2d 945, too broad. Further, neither case, nor any case cited by the State, expressly states
       the existence of conflicting precedent is a required element of the public-interest exception.
       The State’s argument is circular and would effectively foreclose development of the law in
       cases of short duration but otherwise of important public interest. As a key purpose of the
       public-interest exception is to provide guidance to public officers, we conclude we may do
       so in this case.

¶ 24                                      B. Merits
¶ 25                               1. Standard of Review
¶ 26       As respondent’s challenge requires this court to construe the language of several

                                                   -6-
       sentencing credit statutes, our review is de novo. In re Rodney S., 402 Ill. App. 3d 272, 285,
       932 N.E.2d 588, 600 (2010).
¶ 27       The primary objective in construing a statute is to ascertain and give effect to the
       legislative intent, and the most reliable indicator of that intent is the plain and ordinary
       meaning of the statutory language itself. People v. Beachem, 229 Ill. 2d 237, 243, 890 N.E.2d
515, 519 (2008). The statute should be considered in its entirety in light of the subject it
       addresses and the legislature’s objective in enacting it. In re Jerome S., 2012 IL App (4th)
100862, ¶ 10, 968 N.E.2d 769. This court will “not depart from the plain language of the
       statute by reading into it exceptions, limitations, or conditions that conflict with the
       expressed intent.” People v. Perry, 224 Ill. 2d 312, 323-24, 864 N.E.2d 196, 204 (2007).
       Under the doctrine of in pari materia, two or more statutes concerning the same subject must
       be construed together in order to produce a harmonious whole. People v. Rinehart, 2012 IL
111719, ¶ 26, 962 N.E.2d 444. Any ambiguities in a penal statute are construed in favor of
       the accused. Jerome S., 2012 IL App (4th) 100862, ¶ 10, 968 N.E.2d 769.

¶ 28                        2. The Parties’ Additional Arguments
¶ 29       Before we address the ultimate sentencing credit issue, we first address the parties’
       preliminary arguments.

¶ 30                 a. Appeal From Respondent’s May 2009 Probation Order
¶ 31       We find unpersuasive the State’s contention respondent is attempting to appeal his May
       2009 probation order. Generally, “ ‘ “[w]hen no direct appeal is taken from an order of
       probation and the time for appeal has expired, a reviewing court is precluded from reviewing
       the propriety of that order in an appeal from a subsequent revocation of that probation, unless
       the underlying judgment of conviction is void.” ’ ” People v. Felton, 385 Ill. App. 3d 802,
       804, 896 N.E.2d 910, 912-13 (2008) (quoting People v. Gregory, 379 Ill. App. 3d 414, 418,
       883 N.E.2d 762, 765-66 (2008), quoting People v. Johnson, 327 Ill. App. 3d 252, 256, 762
N.E.2d 1180, 1183 (2002)). When the circuit court revokes probation, a new sentence is
       imposed. Felton, 385 Ill. App. 3d at 804, 896 N.E.2d at 913. In this case, respondent is
       appealing the court’s denial of sentencing credit on his Department commitment order. See
       In re Gennell C., 2012 IL App (4th) 110021, ¶ 9, 968 N.E.2d 1258 (dispositional order in a
       juvenile delinquency proceeding is a final order). As his appeal from the resentencing order
       was timely filed, we may consider whether respondent is entitled to sentencing credits.
¶ 32       Respondent argues the Treatment Program violates the 30-day limitation on detention
       (705 ILCS 405/5-710(1)(a)(v) (West 2008)). We conclude we are without jurisdiction to
       address this issue as respondent did not appeal the May 2009 probation order placing him in
       the Treatment Program, despite having argued at sentencing commitment to a 90-day
       Treatment Program in the Detention Center was not an authorized disposition under the
       Juvenile Act. As such, respondent may not use this appeal to mount a collateral attack on his
       underlying probation order conditions.



                                                -7-
¶ 33                            b. “Temporary” Commitment Order
¶ 34       The State correctly points out the trial court orally stated respondent was to be
       “evaluated” by the Department and argues the commitment order was “temporary.” The State
       argues if respondent’s commitment was temporary, he is not entitled to sentencing credit and
       his appeal should be dismissed. Respondent argues his commitment to the Department was
       for an indeterminate period and the September 2010 order was final. We agree with
       respondent.
¶ 35       By statute, a delinquent minor’s commitment to the Department “shall be for an
       indeterminate term” except for minors adjudged delinquent for first degree murder. 705 ILCS
       405/5-750(3) (West 2008). At the September 2010 resentencing hearing, the trial court did
       state respondent was “temporarily committed” to the Department for evaluation purposes.
       As set forth in the written judgment order, the court ordered respondent to the Department
       for an indeterminate period of time but with a review on December 14, 2010. However
       inartfully stated, the court was exercising its authority to review Department commitments
       and not entering a “temporary” commitment order. See In re Justin L.V., 377 Ill. App. 3d
1073, 1085-87, 882 N.E.2d 621, 631-33 (2007) (trial court’s order sentencing juvenile to
       Department with return hearing was not for “evaluation” but for indeterminate term and the
       return hearing was pursuant to court’s reviewing authority under the Juvenile Act). “Where
       the court’s oral and written orders are arguably inconsistent, and the written order is
       consistent with the court’s intent, the written order will be enforced.” Justin L.V., 377 Ill.
       App. 3d at 1086, 882 N.E.2d at 632. The State’s argument is further belied by the fact the
       court awarded respondent sentence credit while expressly denying it for the Treatment
       Program period. As the court sentenced respondent to the Department for an indeterminate
       time, as stated in the written judgment order, and he appeals from a lack of sentencing credit
       granted in that September 2010 order, we will address his sentencing credit claims.

¶ 36                        c. Juvenile Impact Incarceration Program
¶ 37       The State argues respondent must show the Treatment Program was not a “county
       juvenile impact incarceration program.” We are not persuaded. Respondent’s May 2009
       probation order does not state he was found eligible for this program. See 55 ILCS 5/3-
       6039(b)(6) (West 2008) (requiring the order to state the juvenile was approved for placement
       in the program); see also 55 ILCS 5/3-6039(c) (West 2008) (including mandatory activities
       such as “mandatory physical training and labor, military formation and drills”). Further, it
       is unclear how the Treatment Program’s status as an impact program would not entitle
       respondent to sentencing credit. See 55 ILCS 5/3-6039(a) (West 2008) (“[T]he delinquent
       minor’s detention shall be reduced to time considered served upon certification to the court
       *** that the delinquent minor has successfully completed the program.”).

¶ 38                  3. The Juvenile Act Sentencing Credit Requirements
¶ 39      While the Juvenile Act expressly addresses sentencing credit for juveniles placed in
       “detention” (705 ILCS 405/5-710(1)(a)(v), (1)(b) (West 2008)), the supreme court has
       applied the broader adult sentencing credit requirements of section 5-8-7(b) of the Unified

                                                -8-
       Code to juveniles (J.T., 221 Ill. 2d at 352, 851 N.E.2d at 9). This section has been recodified
       as section 5-4.5-100(b) (Pub. Act 95-1052, § 95 (eff. July 1, 2009) (repealing section 5-8-7
       and adding section 5-4.5-100 of the Unified Code)). A juvenile who is committed to the
       Department for an indeterminate term is entitled to predisposition sentencing credit “for any
       part of a day for which he spent some time in custody.” In re Rakim V., 398 Ill. App. 3d
1057, 1059, 925 N.E.2d 339, 341 (2010); J.T., 221 Ill. 2d at 353, 851 N.E.2d at 9-10; see also
       In re Jabari C., 2011 IL App (4th) 100295, ¶ 35, 962 N.E.2d 8 (juvenile entitled to
       sentencing credit for day of arrest although not admitted to detention center). As respondent
       is entitled to credit for any time spent “in custody” as a condition of probation (People v.
       Scheib, 76 Ill. 2d 244, 251, 390 N.E.2d 872, 875 (1979); People v. Dieu, 298 Ill. App. 3d
245, 250, 698 N.E.2d 663, 666 (1998)), the fact the trial court ordered respondent to
       complete the Treatment Program as a condition of probation under section 5-715(2)(e) of the
       Juvenile Act (705 ILCS 405/5-715(2)(e) (West 2008)) does not affect our analysis of whether
       he is entitled to sentencing credit.
¶ 40        Section 5-4.5-100(b) of the Unified Code, recodified from section 5-8-7 of the Unified
       Code during the pendency of respondent’s proceedings, provides, in pertinent part:
           “[An] offender shall be given credit on the determinate sentence or maximum term and
           the minimum period of imprisonment for time spent in custody as a result of the offense
           for which the sentence was imposed ***. Except when prohibited by subsection (d), the
           trial court may give credit to the defendant for time spent in home detention, or when the
           defendant has been confined for psychiatric or substance abuse treatment prior to
           judgment, if the court finds that the detention or confinement was custodial.” (Emphasis
           added.) 730 ILCS 5/5-4.5-100(b) (West 2010).
¶ 41       Based on prior precedent and section 5-4.5-100(b) of the Unified Code, we need not
       determine whether the Treatment Program qualifies as “detention” for section 7-710(a)(v)
       of the Juvenile Act as respondent urges. We need only determine if this program qualifies
       as “custody” for sentencing credit purposes.

¶ 42                                         a. Custody
¶ 43       The Illinois Supreme Court has defined “custody” for purposes of sentencing credit as
       “the legal duty to submit” to legal authority and not actual physical confinement. Beachem,
229 Ill. 2d at 252, 890 N.E.2d at 524; Jabari C., 2011 IL App (4th) 100295, ¶¶ 34-35, 962
N.E.2d 8 (holding juvenile had a “ ‘legal duty to submit’ to the control of the arresting
       officer” and was entitled to sentencing credit). In Beachem, the supreme court held the
       defendant was in custody for presentencing credit purposes where he was assigned to the
       Cook County Sheriff’s Day Reporting Center program. Beachem, 229 Ill. 2d at 239, 253, 890
N.E.2d at 517, 524. The court stated the plain language definition of custody is “very
       expansive” and “may encompass varying degrees of state control.” Beachem, 229 Ill. 2d at
       245, 890 N.E.2d at 520. Finding the sentencing credit statute ambiguous, the court examined
       prior cases to conclude it is the “legal duty to submit” that defines a defendant’s custodial
       status for credit purposes. Beachem, 229 Ill. 2d at 252-53, 890 N.E.2d at 524. The court
       noted the defendant “had a legal duty to submit to [the sheriff’s] authority at any time and


                                                -9-
       for any reason” as defendant had “no right to be in the Program and had no recourse under
       the statutes of this state if the sheriff decided to reincarcerate him, or even to terminate the
       entire Program and reincarcerate all the participants.” Beachem, 229 Ill. 2d at 253, 890
       N.E.2d at 524. Further, the Beachem court noted even if physical confinement was required
       to constitute custody, Beachem was subject to limited confinement because (1) services were
       provided at the discretion of the sheriff; (2) defendant was not free to come and go as he
       pleased; (3) defendant was not free to structure his day as he saw fit; (4) defendant was
       obligated to report at an established time and participate in a state-run program; and (5)
       defendant could not decline to attend the program. Beachem, 229 Ill. 2d at 253, 890 N.E.2d
       at 524-25. Additionally, the court found the fact defendant’s failure to report to the program
       could result in an escape prosecution supported its conclusion. Beachem, 229 Ill. 2d at 254,
       890 N.E.2d at 525. The court stated, “ ‘A defendant must necessarily be in “custody” while
       participating in these programs if he is to be held accountable for “escape” for failure to
       comply with the terms of the programs.’ ” Beachem, 229 Ill. 2d at 254, 890 N.E.2d at 525
       (quoting People v. Campa, 217 Ill. 2d 243, 259, 840 N.E.2d 1157, 1168 (2005)).

¶ 44                      b. The Treatment Program and Sentencing Credit
¶ 45        Under the Treatment Program, respondent had a legal duty to submit to state authority.
       Respondent had a legal duty to submit to the Detention Center officers as evidenced by the
       following facts: (1) respondent was court-ordered to participate in this county-run program;
       (2) he could be held longer than the scheduled 90-day period, here 117 days, at the discretion
       of Detention Center officials; (3) he was subject to solitary confinement for policy violations
       (respondent was subject to a 24-hour confinement with at least eight shorter confinements);
       (4) he was subject to strip searches upon return from home visits; (5) his freedom of
       movement was restricted by locked external and internal doors (including his bedroom door)
       throughout the Detention Center; (6) he was subject to the same policies and conditions as
       Detention Center residents (who are entitled to sentencing credit); and (7) he resided in the
       Detention Center completely integrated with Detention Center residents, wearing the same
       blue uniforms, attending school classes and eating side-by-side with Detention Center
       residents. See also People v. Ramos, 138 Ill. 2d 152, 159, 561 N.E.2d 643, 647 (1990)
       (supreme court noting characteristics of institutional confinement include regimented
       structure, surveillance, and lack of privacy). That Treatment Program residents receive
       certain privileges, such as cooking, cleaning, unloading trucks, and occasional outings, does
       not change our analysis. The record shows Treatment Program residents are still restrained
       within the Detention Center while performing these chores or under a detention officer’s
       authority while on “outings.” Further, we need not determine whether a “home visit” could
       remove a Treatment Program resident from “custody” as the record shows home visits are
       first for 6 to 8 hours and then for 12 hours; we can determine the two home visits respondent
       received would place him in “custody” for some period of that day he received a home visit.
       While physical confinement is not required for “custody” for sentencing credit purposes,
       several facts further support our determination respondent had a legal duty to submit to state
       authority: (1) this program is housed inside the Adams County Detention Center and (2)
       Treatment Program residents are under the state’s physical control.

                                                -10-
¶ 46       As discussed in In re Darius L., 2012 IL App (4th) 120035, ¶ 39, prosecutability for
       escape (720 ILCS 5/31-6(b) (West 2010)) is not a necessary component of “custody” for
       sentencing credit purposes. Further, the record shows respondent could have been held
       responsible if he chose to leave or escape the Treatment Program, especially since the record
       shows he was placed in solitary confinement on more than one occasion for other infractions
       of the rules. As such, these repercussions support our conclusion respondent had a “legal
       duty to submit” to state authority while at the Treatment Program.

¶ 47                             C. Validity of Treatment Program
¶ 48       Respondent urges us to find the Treatment Program and its 90-day scheduled length,
       which actually was 117 days for respondent, is in conflict with the 30-day detention
       limitation in the Juvenile Act (705 ILCS 405/5-710(1)(a)(v) (West 2008)). Respondent
       appears to assert we need to find the Treatment Program is “detention” (see 705 ILCS 405/5-
       710(1)(a)(v) (West 2008) (“A minor shall not be deprived of credit for time spent in
       detention ***.”); 705 ILCS 405/5-105(5) (West 2008) (definition)) to determine he is entitled
       to sentencing credit, but under Rakim V. and Jabari C., we need only determine if the
       Treatment Program is “custody.” Our determination respondent is entitled to sentencing
       credit upon commitment to the Department does not require us to determine whether this 90-
       day Treatment Program order in fact violates the 30-day limitation of section 5-710(1)(a)(v)
       of the Juvenile Act, as we are not called upon to determine whether it is “detention” for
       purposes of the Juvenile Act but merely “custody.” See Campa, 217 Ill. 2d at 270, 840
       N.E.2d at 1174 (“A court of review ‘also ordinarily will not consider issues where they are
       not essential to the disposition of the cause or where the result will not be affected regardless
       of how the issues are decided.’ ” (quoting Barth v. Reagan, 139 Ill. 2d 399, 419, 564 N.E.2d
1196, 1205 (1990))). While it appears legitimate questions can be raised about whether this
       “treatment program” is in fact unauthorized detention beyond the 30 days allowed by the
       Juvenile Act, we conclude we are without jurisdiction to review whether the May 2009
       probation order exceeds statutory authority on review of respondent’s September 2009
       sentence imposed after probation revocation.

¶ 49                                 D. Respondent’s Credits
¶ 50       Respondent argues he is entitled to credit for time spent in the Treatment Program from
       May 18, 2009, to September 11, 2009. As we agree the Treatment Program is “custody” for
       sentencing credit purposes, respondent is entitled to an additional 117 days credit. We further
       note respondent was committed to the Department from September 22, 2010, to December
       13, 2010, or 83 days, and received 159 days’ credit toward his commitment. As a result of
       his participation in the Treatment Program, respondent has been in “custody” for 359 days
       on this Class A misdemeanor.

¶ 51                                   III. CONCLUSION
¶ 52       For the foregoing reasons, we reverse the denial of sentence credit, affirm the remainder
       of the judgment, and remand with directions to accord respondent minor an additional 117

                                                 -11-
       days’ sentencing credit.

¶ 53      Affirmed in part and reversed in part; cause remanded with directions.




                                             -12-